CAVANAUGH, Judge,
concurring and dissenting:
I join in the majority’s affirmance of the order by the court below denying the petition to open judgment. I dissent from that part of the majority opinion reversing the order striking the judgment. The majority finds that the entry of judgment prior to default was merely voidable, and not void and that the court below erred in striking the judgment. The majority relies on several early cases decided in the period from 1908 to 1926. The court dismisses the decision in Sterling Electric and Furniture Co. v. Irey, 189 Pa.Super. 450, 150 A.2d 363 (1959) by observing that the Sterling court “incorrectly characterized the defective judgment there as a void judgment rather than an voidable judgment.” The majority does acknowledge that there is “seemingly conflicting language and conclusion” in Sterling, supra.
The recent decision in Centennial Bank v. Germantown Stevens Academy, 277 Pa.Super. 134, 139, 419 A.2d 698, 700 (1980), summarizes the situation before us as follows:
Where a judgment is confessed against a party who has not authorized the same, however, the judgment is void. Being void, it is a nullity and without legal effect. Hence, the passage of time does not enter into a consideration of its validity. For this reason, laches does not prevent appellant from attacking the judgment. Haverford Township School District v. Herzog, 314 Pa. 161, 171 A. 455 (1934); Romberger v. Romberger, 290 Pa. 454, 139 A. 159 (1927); Peoples National Bank of Reynoldsville v. D. & M. Coal Co., 124 Pa.Super. 21, 187 A. 452 (1936). See also: Strickler v. United Elevator Co., Inc., 257 Pa.Super. 542, 391 A.2d 614 (1978).
*269In the instant case the original judgment entered in 1944 was invalid as there had been no default when it was entered. In Kolf v. Lieberman, 282 Pa. 479, 128 A. 122 (1925) the written obligation contained a warrant authorizing entry of judgment “after default”. Judgment was entered without an averment of default. The Supreme Court held that the judgment should have been stricken and stated at 282 Pa. 482, 128 A. 123: “[I]n entering judgment under a warrant of attorney it is a well-settled rule that the authority given thereunder must be strictly followed or judgment cannot be sustained.” Although one may authorize entry of judgment by confession “he is certainly entitled to have the exercise of the power confined most strictly to the terms of the authorization so as to prevent its misuse or abuse.” Park-Main Co. v. Fayette National Bank and Trust Company, 397 Pa. 75, 79, 152 A.2d 714, 716 (1959). See also Sterling Electric and Furniture Co. v. Irey, 189 Pa.Super. 450, 150 A.2d 363 (1959).1 A court is bound to strike off a judgment improper on its face as an abuse of the authority of the warrant. Grady v. Schiffer, 384 Pa. 302, 121 A.2d 71 (1956). As noted in Industrial Valley Bank and Trust Company v. Lawrence Voluck Associates, Inc., 285 Pa.Super. 499, 503, 428 A.2d 156, 159 (1981): “If a warrant of attorney in a confession 'of judgment clause authorizes entry of a judgment by confession only after default, a judgment entered prior to default or without an averment of default is invalid.” (Emphasis added). The entry of the judgment in this case was invalid and the defense of laches does not apply to the petition to strike. Centennial Bank v. Germantown Stevens Academy, 277 Pa.Super. 134, 419 A.2d 698 (1980).
*270I would hold that the entry of a judgment by confession prior to the maturity of a note, where the confession clause authorizes entry of judgment if not paid upon maturity, renders the judgment void. In such circumstances the defense of laches, an equitable defense, is not applicable to a petition to strike, and the court below properly granted the petition to strike.
Accordingly, I would affirm the order of the court below in its entirety.

. In the instant case, when the judgment was entered there was no averment of default and none could properly have been filed. "Legal authorities dating back to the early days of the Commonwealth” have pointed out the necessity of an averment of default. Roche v. Rankin, 406 Pa. 92, 96, 176 A.2d 668, 671 (1962). “If the warrant of attorney authorizes the entry of judgment ‘after default’ it is necessary to file an averment of default before the entry of judgment.” Rose v. Cohen, 193 Pa.Super. 454, 459, 165 A.2d 264 (1960).